DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the composition of Claims 1-11 in the reply filed on 11 July 2022 is acknowledged.

Priority
The instant application is a National Stage entry of International application PCT/US2018/050263 filed 10 September 2018, which claims the benefit of Provisional U.S. application 62/556,743 filed 11 September 2017.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Creegan on 29 August 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 4:	Following the phrase “surface of a hydrophilic material” the phrase ---provided on the exterior surface of the urinary catheter--- has been added.
Claim1, Line 5:	Following the phrase “at least a portion of the hydrophilic material” the phrase ---; wherein the moisture control layer comprises a wax, one or more aliphatic alcohols, or a combination of wax and one or more aliphatic alcohols--- has been added.
Claim 11:	Has been CANCELLED, as the language of Claim 11 fails to further limit the subject matter defined by Claim 1.
Claims 12-18:	Have been CANCELLED.

Allowable Subject Matter
Claims 1-10, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants claims are directed to urinary catheters coated on the exterior surface by a hydrophilic material which is itself further coated by a hydrophobic moisture control layer containing a wax, an aliphatic alcohol, or a combination of wax and aliphatic alcohol, all of which are contained within a cavity in a package.  To be sure, it is well-known in the art to provide urinary catheters with hydrophilic coatings so as to provide lubrication for their insertion and removal during use.  See, e.g., Nielsen (U.S. PGPub. 2006/0058777) [0034].  The art also establishes the utility of employing various patterns of hydrophobic coatings on medical devices, for example to inhibit the influx of moisture to the underlying hydrophilic layers.  See, e.g., Yang (U.S. PGPub. 2001/0027299), Nielsen, supra, Stout (U.S. PGPub. 2014/0276915).  Indeed, urinary catheters combining hydrophobic coatings with hydrophilic coatings are also known in the art.  See Farrell (WO2016/205018 (11 Jun 2020 IDS FOR REF #2): this is the WIPO publication of U.S. 10,569,047).  However, it is critical to note that these catheters require that the hydrophobic layer be placed in immediate contact with the underlying catheter device surface; because the catheters in question are dissolvable, the hydrophobic coating of the Farrell documents prevent the premature destruction of the structural integrity of the underlying medical device.  Farrell provides the lubricious hydrophilic layer as a coating on top of the underlying hydrophobic layer, an inversion of the presently claimed configuration of hydrophilic and hydrophobic layers.  The art may suggest utility to be achieved in certain aspects by providing at least a partial hydrophobic coating exterior to a hydrophilic coating on a urinary catheter.  However, the examiner could identify no reason to employ as such a hydrophobic coating either of the waxes or aliphatic alcohols the instant claims require.  As a result, the claims as amended above are considered free of the art and are therefore ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613